Opinion filed November 3, 2016




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00203-CV
                                     __________

          IN THE INTEREST OF J.R. AND I.R., CHILDREN


                    On Appeal from the 326th District Court
                             Taylor County, Texas
                        Trial Court Cause No. 8126-CX


                     MEMORANDUM OPINION
      After the trial court terminated the parental rights of the mother and the father
of J.R. and I.R., each parent filed a notice of appeal. The father has now filed in this
court a motion to dismiss his appeal. In the motion, the father states that he no longer
wishes to pursue this appeal, and he requests that his appeal be dismissed. See
TEX. R. APP. P. 42.1(a)(1).
      The father’s motion to dismiss is granted, and the appeal is dismissed as to the
father only; the appeal remains active with respect to the mother.


November 3, 2016                                      PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.